Citation Nr: 0017233	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  95-28 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a compensable evaluation for facial scars of 
the forehead and right cheek.


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to August 
1989, and from October 1989 to November 1991.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from April 1995 and September 1995 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California.  The Board 
notes that it previously remanded this matter to the RO for 
additional evidentiary development in July 1997 and August 
1998, and that the actions requested in the Board's remands 
have been accomplished to the extent possible.  The case is 
now ready for appellate consideration.


FINDINGS OF FACT

The veteran failed to report for a VA examination in July 
1997, which was scheduled in connection with his claim for a 
compensable evaluation for facial scars of the forehead and 
right cheek.  Good cause for his failure to report for his 
scheduled examination is not shown.


CONCLUSION OF LAW

The claim of entitlement to a compensable evaluation for 
facial scars of the forehead and right cheek is denied for 
failure to report for a scheduled VA examination.  38 C.F.R. 
§ 3.655 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).

The regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  38 C.F.R. § 3.655(a) and (b) 
(1999).  When the claimant fails to report for an examination 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (1999).

In a July 1997 remand, the Board addressed the veteran's 
appeal, then consisting of the issues of entitlement to an 
increased rating for trigeminal neuralgia with facial scars 
of the forehead and right cheek, evaluated as 10 percent 
disabling, and entitlement to an increased rating for 
seborrheic dermatitis with pseudofolliculitis barbae, 
evaluated as 10 percent disabling.  The claims of entitlement 
to increased evaluations for trigeminal neuralgia, and 
seborrheic dermatitis with pseudofolliculitis barbae were 
denied.  The Board concluded that the veteran's facial scars 
should be evaluated separately from the trigeminal neuralgia, 
and remanded the issue to the RO for further development.  In 
particular, the Board directed the RO to schedule a VA 
examination of the veteran to determine the nature and 
severity of his service-connected scars.

In compliance with the Board's remand, the RO wrote the 
veteran in July 1997, and requested information regarding any 
medical treatment of his facial scars.  According to a VA 
examination request, the RO ordered a VA scars examination 
the following day.  A July 1997 computer-generated report 
indicates that the veteran was notified of the scheduled VA 
examination at his current address, but failed to report.

In a September 1997 supplemental statement of the case, the 
San Diego, California
RO noted that the veteran failed to report for the July 1997 
VA examination, and that evidence from this examination which 
might have been material to the outcome of the claim could 
therefore not be considered.  The RO denied the claim on this 
basis, and also on the basis that a compensable evaluation 
was not warranted based on the evidence of record.

In April 1998 correspondence, the RO informed the veteran 
that the scheduled VA examination was intended to provide the 
RO with vital information pertaining to his claim, and 
offered him the opportunity to appear for another VA 
examination.  The RO advised the veteran that it would 
proceed with his claim based on the evidence of record if he 
failed to respond to the letter within 14 days.  No response 
was received.

The Board again remanded the case to the RO for additional 
development in August 1998.  Therein, the Board explained 
that while the September 1997 supplemental statement of the 
case noted the veteran's failure to report for the July 1997 
VA examination, it did not specifically advise the veteran 
that when a claim for increase is pending and the appellant 
without good cause fails to report for a scheduled 
examination, the governing regulation provides that the claim 
shall be denied.  38 C.F.R. § 3.655 (1997); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  Consequently, the Board 
found that the veteran should be expressly advised of this 
regulatory provision, and afforded the opportunity to provide 
a statement regarding the reason or reasons why he failed to 
report for the scheduled VA examination.

In August 1998 correspondence, the RO requested that the 
veteran explain his failure to report for the scheduled VA 
examination.  This letter was mailed to the veteran's address 
in California.  The veteran failed to respond to this 
request.  

A September 1998 Report of Contact notes that while the 
veteran's permanent address is in California, his temporary 
address is in Alabama.  The veteran reportedly indicated that 
he did not want his claims file transferred to Alabama.

Consequently, in an October 1998 letter, mailed to the 
veteran's temporary address in Birmingham, Alabama, the RO 
requested that the veteran explain his failure to report for 
the scheduled VA examination.  The RO enclosed a copy of the 
August 1998 letter, which was mailed to his permanent address 
in San Diego, California.

In January 1999, the RO forwarded copies of all 
correspondence mailed to the veteran's permanent address in 
San Diego, California, to his temporary address in 
Birmingham, Alabama.

A March 1999 supplemental statement of the case notes that 
the veteran did not respond to the RO's requests that he show 
"good cause" for his failure to report for the scheduled VA 
examination.  The veteran was provided a copy of 38 C.F.R. § 
3.655(b).

Analysis

Generally, when a claimant submits a well-grounded claim, the 
VA must exercise its duty to assist by conducting a thorough 
and contemporaneous medical examination.  38 C.F.R. § 3.326 
(1998); Schroeder v. Brown, 6 Vet. App. 220 (1994).  In turn, 
it is incumbent upon the veteran to submit to examinations if 
he is applying for, or in receipt of, compensation.  Dusek v. 
Derwinski, 2 Vet. App. 519, 522 (1992).  The RO offered the 
veteran an opportunity to support his claim of an increased 
evaluation with an examination with respect to which he did 
not report, and the Board finds no further VA obligation in 
connection with this appeal.  Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA's duty to assist the veteran is not 
a one-way street; he also has an obligation to assist in the 
adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991). 

The record reflects that the veteran was notified of the July 
1997 VA examination at his last known address.  He confirmed 
that this was his permanent address in September 1998.  
Therefore, the Board must find that the veteran was properly 
notified of the scheduled examination at the appropriate 
address.  It is noted that there is currently no contention 
that the veteran did not receive adequate notice. 

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271 (1994)(citing Ashley v. 
Derwinski, 2 Vet. App. 62 (1992)).  Notification for VA 
purposes is a written notice sent to the veteran's address of 
record.  38 C.F.R. § 3.1(q)(1999).

In Hyson v. Brown, 5 Vet. App. 262 (1993), the Court found 
that, when it was apparent from a review of the claims folder 
that a veteran had multiple addresses on file, it was 
incumbent upon the RO that notice was sent to the veteran's 
"last address of record."  In Wamhoff v. Brown, 8 Vet. App. 
517 (1996), the Court found that notice of required VA 
examinations mailed to the veteran's sole address on file was 
sufficient to trigger the veteran's duty to appear for such 
examinations, although the evidence in that case later 
revealed that the veteran did not receive such notification 
because he was not in fact residing at that address.  

The Court has held that in the normal course of events, it is 
the burden of the appellant to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
VA to "turn up heaven and earth" to find him.  Hyson, 5 
Vet. App. at 265.  The failure of a claimant to advise VA of 
his correct address is not one of the circumstances 
identified in 38 C.F.R. § 3.655 as "good cause" for the 
failure to report for examination, and Hyson would appear to 
indicate that it could not be a "good cause."  Further, 
when provided the opportunity in September and October 1998 
to show "good cause" for his failure to report for the 
scheduled examination, the veteran did not respond.

Consequently, based on the above, the Board finds that July 
1997 VA examination was necessary for the purposes of 
evaluating the veteran's claim, and that his failure to 
report and cooperate with the scheduled examination is 
without good cause, and requires the denial of his claim.  38 
C.F.R. § 3.655.


ORDER

A compensable evaluation is not warranted for facial scars of 
the forehead and right cheek.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

